
	

115 S3252 IS: Reservation of Transportation Funds Improvement Act of 2018
U.S. Senate
2018-07-19
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		115th CONGRESS2d Session
		S. 3252
		IN THE SENATE OF THE UNITED STATES
		
			July 19, 2018
			Mr. Hatch introduced the following bill; which was read twice and referred to the Committee on Environment and Public Works
		
		A BILL
		To amend title 23, United States Code, to modify requirements relating to reservation of funds for
			 failure to enact or enforce open container laws and repeat intoxicated
			 driver laws, and for other purposes.
	
	
 1.Short titleThis Act may be cited as the Reservation of Transportation Funds Improvement Act of 2018. 2.Reservation of certain funds (a)Open container requirementsSection 154(c)(2) of title 23, United States Code, is amended—
 (1)in the paragraph heading, by striking 2012 and inserting 2019; (2)by striking subparagraph (A) and inserting the following:
					
						(A)Reservation of funds
 (i)In generalOn October 1, 2018, and each October 1 thereafter, in the case of a State described in clause (ii), the Secretary shall reserve an amount equal to 2.5 percent of the funds to be apportioned to the State on that date under each of paragraphs (1) and (2) of section 104(b) until the State certifies to the Secretary the means by which the State will use those reserved funds in accordance with subparagraphs (A) and (B) of paragraph (1), and paragraph (3).
 (ii)States describedA State referred to in clause (i) is a State— (I)that has not enacted or is not enforcing an open container law described in subsection (b); and
 (II)for which the Secretary determined for the prior fiscal year that the State had not enacted or was not enforcing an open container law described in subsection (b).; and
 (3)in subparagraph (B), in the matter preceding clause (i), by striking subparagraph (A) and inserting subparagraph (A)(i). (b)Repeat intoxicated driver lawsSection 164(b)(2) of title 23, United States Code, is amended—
 (1)in the paragraph heading, by striking 2012 and inserting 2019; (2)by striking subparagraph (A) and inserting the following:
					
						(A)Reservation of funds
 (i)In generalOn October 1, 2018, and each October 1 thereafter, in the case of a State described in clause (ii), the Secretary shall reserve an amount equal to 2.5 percent of the funds to be apportioned to the State on that date under each of paragraphs (1) and (2) of section 104(b) until the State certifies to the Secretary the means by which the State will use those reserved funds in accordance with subparagraphs (A) and (B) of paragraph (1), and paragraph (3).
 (ii)States describedA State referred to in clause (i) is a State— (I)that has not enacted or is not enforcing a repeat intoxicated driver law; and
 (II)for which the Secretary determined for the prior fiscal year that the State had not enacted or was not enforcing a repeat intoxicated driver law.; and
 (3)in subparagraph (B), in the matter preceding clause (i), by striking subparagraph (A) and inserting subparagraph (A)(i). (c)Effective dateThe amendments made by this Act take effect on October 1, 2018.
			
